& AO 187 (Rev. 7/87) Exhibit and Witness List

Case 1:19-cv-10219-PBS Document 76 Filed 07/29/21 Page 1 of 1

 

UNITED STATES DISTRICT COURT

DISTRICT OF MASSACHUSETTS

 

 

 

 

 

 

 

 

 

Bey EXHIBIT AND WITNESS LIST
V.
Pandse Case Number: 19¢v10219-PBS
PRESIDING JUDGE PLAINTIFF'S ATTORNEY DEFENDANT'S ATTORNEY
Saris Bey - Prose D. Louison
TRIAL DATE (8) COURT REPORTER COURTROOM DEPUTY
7/28, 29, Mraz iii Molloy
a re coeetes MARKED |ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
4 Ff Tas ae of — Deg
Vi | diay Phate dey
, 4 7 es Fy I ; : gd
On| = |W) (Ty onl Photo _' uf Itldabs

 

 

 

 

 

 

 

 

 

 

 

 

Uf 7 /o¢ y Pp fh 0 to C (GN SCfAC Of LAC deaf

“US ibe Photo of Intersec tion VEw Tarn
(, 1px (aoale Vie uw) of Joterser tg fi N Ap)

7 i Deivewy - hate |

/ f a De [Veu i A g is A DELS.

()
ut Aad vo Yolic t FP O 40 “Lr cident
is 1/24 KT hata Mr: Lag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

Page lof___1__ Pages

 
